DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7 in line 1 includes “the plurality of exit protocols.” It is believed to be in error for - - the plurality of available exit protocols. - -.  
Claim 17 in line 1 includes “the plurality of exit protocols.” It is believed to be in error for - - the plurality of available exit protocols. - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-11, 12, 14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lafarque (US 2021/0246827).
Regarding claim 1, Lafarque teaches a method for operating an aircraft (¶3, helicopter) having two or more engines(14a,14b, Fig. 1b), the method comprising: operating the two or more engines of the aircraft in an asymmetric operating regime, wherein a first of the engines is in an active mode to provide motive power to the aircraft and a second of the engines is in a standby mode to provide substantially no motive power to the aircraft (Fig. 3, ¶81-¶83, first engine is operational and second engine is shutdown); receiving a request to exit the asymmetric operating regime, the request having at least one parameter associated therewith (¶52, Fig. 4, shows the exit from the standby mode, parameters include power levels of each level as a function of time, Fig. 6 shows a quick reactivation request); selecting one of a plurality of available exit protocols as a function of the at least one parameter (¶31, power-assisted startup/standby exit versus conventional start-up start-up/standby exit); and applying the exit protocol by commanding the engines accordingly (Fig.4 shows a conventional start-up request, Figs. 6 shows a quick reactivation request).
Regarding claim 2, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches the plurality of available exit protocols comprise different engine acceleration rates (¶31, Figs. 4-6 show different acceleration rates depending on whether there is an emergency or not).
Regarding claim 4, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches the at least one parameter distinguishes between at least two levels of exit protocols, a first one of the two levels associated with a non-emergency exit and a second one of the two levels associated with an emergency exit (The conventional start-up request is for a non-emergency in Fig. 4 and the power-assist start-up standby exit in Figs. 6-7 is for emergencies, the rate that power is restored to the engines is at least one parameter the distinguishes between the two levels of exit protocols).
Regarding claim 7, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches the plurality of exit protocols comprise a transition to a power rating associated with having all engines operative at a first acceleration rate and a transition to the power rating associated with having all engines operative at a second acceleration rate greater than the first acceleration rate (Fig. 4, shows the acceleration of the first and second engines at a first rate, one engine is accelerated and another engine is decelerated. In Fig. 6, in the emergency situation, engine 1 is shutdown at a decelerated at a greater rate than in Fig. 4 and engine 2 is accelerated at a fast rate than in Fig. 4 to account for the emergency situation).
Regarding claim 8, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches the plurality of exit protocols comprise shutting down a first one of the two or more engines and accelerating a second one of the two or more engines to a power rating associated with having one engine inoperative (Figs. 6 and 7 show one of the engines shutting down and one of the engines entering into an OEI (One Engine Inoperative) mode).
Regarding claim 9, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches the second one of the at least two engines is accelerated at a maximum permissible acceleration rate (Fig. 7, ¶94, ¶101, the computer lifts limits on the acceleration rate to allow maximum acceleration and to quickly bring the engine up to power. However, the engine can be damaged).
Regarding claim 10, Lafarque teaches the method as claimed and discussed above and Lafarque further teaches determining that operating conditions associated with the asymmetric operating regime are no longer met, and generating the request to exit the asymmetric operating regime (¶97, as soon as the loss of the first turboshaft engine is detected, a quick reactivation command is sent to the second turboshaft engine.).
	Regarding claim 11, Lafarque teaches a system for operating an aircraft (¶3, helicopter)  having two or more engines (14a,14b, Fig. 1b), the system comprising: a processing unit (28a, 28b, Fig. 1b, ¶70); and a non-transitory storage medium having stored thereon program code executable by the processing unit for (computers 28a, 28b control engines): operating the two or more engines of the aircraft in an asymmetric operating regime, wherein a first of the engines is in an active mode to provide motive power to the aircraft and a second of the engines is in a standby mode to provide substantially no motive power to the aircraft (Fig. 3, ¶81-¶83, first engine is operational and second engine is shutdown); receiving a request to exit the asymmetric operating regime, the request having at least one parameter associated therewith (¶52, Fig. 4, shows the exit from the standby mode, parameters include power levels of each level as a function of time, Fig. 6 shows a quick reactivation request); selecting one of a plurality of available exit protocols as a function of the at least one parameter (¶31, power-assisted startup/standby exit versus conventional start-up start-up/standby exit); and applying the exit protocol by commanding the engines accordingly (¶52, Fig. 4, shows the exit from the standby mode, parameters include power levels of each level as a function of time, Fig. 6 shows a quick reactivation request).
Regarding claim 12, Lafarque teaches the system as claimed and discussed above and Lafarque teaches the plurality of available exit protocols comprise different engine acceleration rates (¶31, Figs. 4-6 show different acceleration rates depending on whether there is an emergency or not).
Regarding claim 14, Lafarque teaches the system as claimed and discussed above and Lafarque further teaches the at least one parameter distinguishes between at least two levels of exit protocols, a first one of the two levels associated with a non-emergency exit and a second one of the two levels associated with an emergency exit (The conventional start-up request is for a non-emergency in Fig. 4 and the power-assist start-up standby exit in Figs. 6-7 is for emergencies, the rate that power is restored to the engines is at least one parameter the distinguishes between the two levels of exit protocols).
Regarding claim 17, Lafarque teaches the system as claimed and discussed above and Lafarque further teaches the plurality of exit protocols comprise a transition to a power rating associated with having all engines operative at a first acceleration rate and a transition to the power rating associated with having all engines operative at a second acceleration rate greater than the first acceleration rate (Fig. 4, shows the acceleration of the first and second engines at a first rate, one engine is accelerated and another engine is decelerated. In Fig. 6, in the emergency situation, engine 1 is shutdown at a decelerated at a greater rate than in Fig. 4 and engine 2 is accelerated at a fast rate than in Fig. 4 to account for the emergency situation).
Regarding claim 18, Lafarque teaches the system as claimed and discussed above and Lafarque further teaches the plurality of exit protocols comprise shutting down a first one of the two or more engines and accelerating a second one of the two or more engines to a power rating associated with having one engine inoperative (Figs. 6 and 7 show one of the engines shutting down and one of the engines entering into an OEI (One Engine Inoperative) mode).
Regarding claim 19, Lafarque teaches the system as claimed and discussed above and Lafarque further teaches the second one of the at least two engines is accelerated at a maximum permissible acceleration rate (Fig. 7, ¶94, ¶101, the computer lifts limits on the acceleration rate to allow maximum acceleration and to quickly bring the engine up to power. However, the engine can be damaged).
Regarding claim 20, Lafarque teaches the system as claimed and discussed above and Lafarque further teaches determining that operating conditions associated with the asymmetric operating regime are no longer met, and generating the request to exit the asymmetric operating regime (¶97, as soon as the loss of the first turboshaft engine is detected, a quick reactivation command is sent to the second turboshaft engine.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarque (US 2021/0246827) in view of Simonetti (US 10,738,698). 
Regarding claim 3, Lafarque teaches the invention as discussed above for claim 1. Lafarque doesn’t teach the at least one parameter distinguishes between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime.
Simonetti teaches a control method for helicopter with two engines (Fig. 1). In Col. 4:19-34 and Fig. 3, Simonetti teaches one engine of the helicopter can be shutdown to improve fuel economy. In Col. 4:53-64 and Fig. 4, Simonetti teaches the shutdown engine can be restarted in response to pilot input 82. The system distinguishes between input from the control computer (FCC 80) or the pilot input used to initiate the command to exit the asymmetric operating regime (Fig. 2, shows the FCC receiving pilot input). Thus, there is a parameter that distinguishes that the input has been received from the pilot or generated by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Lafarque have the at least one parameter distinguish between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime, as taught by Simonetti, in order to allow the pilot to initiate an exit from the asymmetric operating mode.
Regarding claim 5, Lafarque teaches the invention as discussed above for claim 4 and further teaches a first parameter for distinguishing between the at least two levels of exit protocols (As discussed above for claim 3, the power rate at which the engine is started is a first parameter distinguishes between a non-emergency and emergency mode).
Lafarque doesn’t teach a second parameter for distinguishing between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime. As discussed above, Simonetti teaches its system distinguishes between input from the control computer (FCC 80) or the pilot input used to initiate the command to exit the asymmetric operating regime (Fig. 2, shows the FCC receiving pilot input). Thus, there is a second parameter that distinguishes that the input has been received from the pilot or generated by the system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Lafarque have a second parameter for distinguishing between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime, as taught by Simonetti, in order to allow the pilot to initiate an exit from the asymmetric operating mode.
	Regarding claim 6, Lafarque in view of Simonetti teaches the invention as discussed above for claim 5 and Simonetti further teaches the system-commanded request is received from a Full Authority Digital Engine Control (FADEC) (In Col. 3:52-57, Simonetti teaches the engine controller can be implemented as a FADEC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Lafarque in view of Simonetti have the system-commanded request received from a Full Authority Digital Engine Control (FADEC), as taught by Simonetti, in order to the engine to be properly controlled when implementing the various operating modes.
Regarding claim 13, Lafarque teaches the invention as discussed above for claim 11. Lafarque doesn’t teach the at least one parameter distinguishes between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime.
Simonetti teaches a control method for helicopter with two engines (Fig. 1). In Col. 4:19-34 and Fig. 3, Simonetti teaches one engine of the helicopter can be shutdown to improve fuel economy. In Col. 4:53-64 and Fig. 4, Simonetti teaches the shutdown engine can be restarted in response to pilot input 82. The system distinguishes between input from the control computer (FCC 80) or the pilot input used to initiate the command to exit the asymmetric operating regime (Fig. 2, shows the FCC receiving pilot input). Thus, there is a parameter that distinguishes that the input has been received from the pilot or generated by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Lafarque have the at least one parameter distinguish between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime, as taught by Simonetti, in order to allow the pilot to initiate an exit from the asymmetric operating mode.
Regarding claim 15, Lafarque teaches the invention as discussed above for claim 14 and further teaches a first parameter for distinguishing between the at least two levels of exit protocols (As discussed above for claims 3 and 13, the power rate at which the engine is started is a first parameter distinguishes between a non-emergency and emergency mode).
Lafarque doesn’t teach a second parameter for distinguishing between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime. As discussed above, Simonetti teaches its system distinguishes between input from the control computer (FCC 80) or the pilot input used to initiate the command to exit the asymmetric operating regime (Fig. 2, shows the FCC receiving pilot input). Thus, there is a second parameter that distinguishes that the input has been received from the pilot or generated by the system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Lafarque have a second parameter for distinguishing between a system-commanded request to exit the asymmetric operating regime and a pilot-commanded request to exit the asymmetric operating regime, as taught by Simonetti, in order to allow the pilot to initiate an exit from the asymmetric operating mode.
	Regarding claim 16, Lafarque in view of Simonetti teaches the invention as discussed above for claim 15 and Simonetti further teaches the system-commanded request is received from a Full Authority Digital Engine Control (FADEC) (In Col. 3:52-57, Simonetti teaches the engine controller can be implemented as a FADEC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Lafarque in view of Simonetti the system-commanded request received from a Full Authority Digital Engine Control (FADEC), as taught by Simonetti, in order to the engine to be properly controlled when implementing the various operating modes.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        	
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741